1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   ZOOM IMAGING SOLUTIONS, INC.,    NO. 2:19-cv-01544 WBS KJN
13                Plaintiff,
14       v.
15   EDWARD ROE; MAXWELL RAMSAY;
     JON CROSSEN; CORINNE FUERST;
16   ANDREW ALSWEET; KEVIN TOON;
     JASON PEEBLER; ABIGAIL NEAL;
17   POWER BUSINESS TECHNOLOGY
     LLC; BRYAN DAVIS; MAURA
18   LOPEZ; JEFFREY ORLANDO;
     JESSICA HINTZ; and DOES 1
19   through 100, inclusive,
20                Defendant.
21

22                              ----oo0oo----

23                      STATUS (PRETRIAL SCHEDULING) ORDER

24              After reviewing the parties’ Joint Status Report, the

25   court hereby vacates the Status (Pretrial Scheduling) Conference

26   scheduled for February 18, 2020, and makes the following findings

27   and orders without needing to consult with the parties any

28   further.
                                      1
1    I.    SERVICE OF PROCESS

2               All defendants have been served, and no further service

3    is permitted without leave of court, good cause having been shown

4    under Federal Rule of Civil Procedure 16(b).

5    II.   JOINDER OF PARTIES/AMENDMENTS

6               No further joinder of parties or amendments to

7    pleadings will be permitted except with leave of court, good

8    cause having been shown under Federal Rule of Civil Procedure

9    16(b).    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

10   (9th Cir. 1992).

11   III. JURISDICTION/VENUE

12              Jurisdiction is predicated upon federal question

13   jurisdiction, 28 U.S.C. § 1331, because two claims arise under

14   the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., and the

15   Computer Fraud and Abuse Act, 18 U.S.C. § 1030.    The court has

16   supplemental jurisdiction over the remaining claims pursuant to

17   28 U.S.C. § 1367 because the state law claims arise from the same

18   set of operative facts and therefore form part of the same case

19   or controversy.    Venue is undisputed and hereby found to be

20   proper.
21   IV.   DISCOVERY

22              The parties agree to serve the initial disclosures

23   required by Federal Rule of Civil Procedure 26(a)(1) on or before

24   February 21, 2020.

25              The parties shall disclose experts and produce reports

26   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no
27   later than February 12, 2021.    With regard to expert testimony

28   intended solely for rebuttal, those experts shall be disclosed
                                       2
1    and reports produced in accordance with Federal Rule of Civil

2    Procedure 26(a)(2) on or before March 12, 2021.

3              All discovery, including depositions for preservation

4    of testimony, is left open, save and except that it shall be so

5    conducted as to be completed by April 9, 2021.       The word

6    “completed” means that all discovery shall have been conducted so

7    that all depositions have been taken and any disputes relevant to

8    discovery shall have been resolved by appropriate order if

9    necessary and, where discovery has been ordered, the order has

10   been obeyed.   All motions to compel discovery must be noticed on

11   the magistrate judge’s calendar in accordance with the local

12   rules of this court and so that such motions may be heard (and

13   any resulting orders obeyed) not later than April 9, 2021.

14   V.    MOTION HEARING SCHEDULE

15             All motions, except motions for continuances, temporary

16   restraining orders, or other emergency applications, shall be

17   filed on or before May 14, 2021.       All motions shall be noticed

18   for the next available hearing date.       Counsel are cautioned to

19   refer to the local rules regarding the requirements for noticing

20   and opposing such motions on the court’s regularly scheduled law
21   and motion calendar.

22   VI.   FINAL PRETRIAL CONFERENCE

23             The Final Pretrial Conference is set for June 21, 2021,

24   at 1:30 p.m. in Courtroom No. 5.       The conference shall be

25   attended by at least one of the attorneys who will conduct the

26   trial for each of the parties and by any unrepresented parties.
27             Counsel for all parties are to be fully prepared for

28   trial at the time of the Pretrial Conference, with no matters
                                        3
1    remaining to be accomplished except production of witnesses for

2    oral testimony.     Counsel shall file separate pretrial statements,

3    and are referred to Local Rules 281 and 282 relating to the

4    contents of and time for filing those statements.     In addition to

5    those subjects listed in Local Rule 281(b), the parties are to

6    provide the court with: (1) a plain, concise statement which

7    identifies every non-discovery motion which has been made to the

8    court, and its resolution; (2) a list of the remaining claims as

9    against each defendant; and (3) the estimated number of trial

10   days.

11            In providing the plain, concise statements of

12   undisputed facts and disputed factual issues contemplated by

13   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

14   that remain at issue, and any remaining affirmatively pled

15   defenses thereto.     If the case is to be tried to a jury, the

16   parties shall also prepare a succinct statement of the case,

17   which is appropriate for the court to read to the jury.

18   VII. TRIAL SETTING

19            The jury trial is set for August 3, 2021 at 9:00 a.m.

20   The parties estimate that the trial will last five to seven days.
21   VIII.    SETTLEMENT CONFERENCE

22            A Settlement Conference will be set at the time of the

23   Pretrial Conference.     All parties should be prepared to advise

24   the court whether they will stipulate to the trial judge acting

25   as settlement judge and waive disqualification by virtue thereof.

26            Counsel are instructed to have a principal with full
27   settlement authority present at the Settlement Conference or to

28   be fully authorized to settle the matter on any terms.     At least
                                        4
1    seven calendar days before the Settlement Conference counsel for

2    each party shall submit a confidential Settlement Conference

3    Statement for review by the settlement judge.   If the settlement

4    judge is not the trial judge, the Settlement Conference

5    Statements shall not be filed and will not otherwise be disclosed

6    to the trial judge.

7    IX.   MODIFICATIONS TO SCHEDULING ORDER

8              Any requests to modify the dates or terms of this

9    Scheduling Order, except requests to change the date of the

10   trial, may be heard and decided by the assigned Magistrate Judge.

11   All requests to change the trial date shall be heard and decided

12   only by the undersigned judge.

13              IT IS SO ORDERED.

14   Dated:   February 13, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
